Case 5:20-cv-02365-JWH-SP Document 16 Filed 01/27/21 Page 1 of 7 Page ID #:299




   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ISRAEL RODRIGUEZ, individually,             Case No. 5:20-cv-02365-JWH-SPx
          and on behalf of other members of
  12      the general public similarly situated,
          and as an aggrieved employee             ORDER ON MOTION OF ISRAEL
  13      pursuant to the Private Attorneys        RODRIGUEZ TO REMAND [ECF
          General Act (“PAGA”),                    No. 10]
  14
                    Plaintiffs,
  15
             v.
  16
       URS MIDWEST, INC., a Delaware
  17     corporation;
       UNITED ROAD SERVICES, INC., a
  18     Delaware corporation; and
       DOES 1 through 10, inclusive,
  19
                    Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:20-cv-02365-JWH-SP Document 16 Filed 01/27/21 Page 2 of 7 Page ID #:300




   1                                I. INTRODUCTION
   2         Before the Court is the motion to remand filed by Plaintiff Israel
   3   Rodriguez.1 The Court finds this matter appropriate for resolution without a
   4   hearing. See Fed. R. Civ. P. 78; L.R. 7-15. For the reasons discussed below, the
   5   Court DENIES the Motion.
   6                                 II. BACKGROUND
   7         On April 2, 2019, Rodriguez filed his putative class action Complaint in
   8   San Bernardino County Superior Court.2 On June 12, 2019, Rodriguez filed a
   9   First Amended Complaint.3 Rodriguez alleges that Defendants failed to comply
  10   with various provisions of the California Labor Code.4 On December 6, 2019,
  11   Defendant URS Midwest, Inc. served discovery responses identifying that
  12   “approximately 299” employees were “covered employees” during the relevant
  13   time period.5
  14         On November 10, 2020, Defendants removed this action to federal court.6
  15   Defendants base their removal on 28 U.S.C. § 1332(d),7 which provides district
  16   courts with original subject matter jurisdiction over class actions in which (1) the
  17   amount in controversy exceeds $5,000,000; (2) there are at least 100 proposed
  18   class members; and (3) any member of the class “is a citizen of a State different
  19   from any defendant.”
  20         Defendants allege that they determined that this action was removable
  21   based upon the allegations in the FAC and their own records. For example, with
  22
  23   1
             Pl.’s Notice of Mot. and Mot. to Remand (the “Motion”) [ECF No. 10].
       2
  24         Compl. (the “Complaint”) [ECF No. 1-1].
       3
             First Am. Compl. (the “FAC”) [ECF No. 1-1].
  25   4
             See generally FAC.
  26   5
             Decl. of Orlando Villalba in Supp. of the Motion ¶ 6 [ECF No. 10-1] &
       Ex. A [ECF No. 1-1].
  27   6
             Notice of Removal [ECF No. 1].
  28   7
             See id. at ¶ 2.

                                               -2-
Case 5:20-cv-02365-JWH-SP Document 16 Filed 01/27/21 Page 3 of 7 Page ID #:301




   1   respect to Rodriguez’s claim for unpaid minimum wages, Defendants explain
   2   that they calculated the amount in controversy as follows:
   3               Based on URS Midwest’s records of hire and separation dates,
   4         the Driver Class was employed for at least 21,919 weeks between
   5         January 31, 2017, and the present. Assuming that each class member
   6         worked only one hour of off-the-clock time in each of these weeks,
   7         and assuming an average minimum wage over the class period of
   8         $11.59 per hour, this claim would place approximately $254,041.21
   9         in controversy. Because Plaintiff also seeks liquidated damages
  10         under California Labor Code § 1194.2 (see FAC ¶ 66), which
  11         provides for liquidated damages equal to the amount of unpaid
  12         minimum wages, the amount in controversy is effectively doubled to
  13         $508,082.42. (21,919 weeks x 1 hour/week $11.59/hour x 2 =
  14         $508,082.42.)8
  15         Similarly, Defendants explain their calculation of the amount in
  16   controversy for the missed-meal-periods claim as follows:
  17               Based on URS Midwest’s hours of service logs maintained
  18         under Federal Motor Carrier Safety Act (FMCSA) regulations, and
  19         URS Midwest’s records maintained for fuel tax reporting under the
  20         International Fuel Tax Agreement (IFTA), the Driver Class worked
  21         approximately 63,684 days in California during the class period. The
  22         average hourly rate of pay for truck driver class members during the
  23         class period was approximately $25.64 per hour. Accordingly, using
  24         63,684 as the number of meal period premiums in controversy and
  25         $25.64 as the value of each meal period premium, this claim places
  26         $1,632,857.76 in controversy.          (63,684 days x $25.64 =
  27
  28   8
             Notice of Removal 4:24-5:5 (footnote omitted).

                                              -3-
Case 5:20-cv-02365-JWH-SP Document 16 Filed 01/27/21 Page 4 of 7 Page ID #:302




   1         $1,632,857.76.) And even if meal period violations occurred at a rate
   2         of only 60%, this claim would still place $979,714.66 in controversy.
   3         (63,684 days x $25.64 x 60% = $979,714.66.)9
   4         Defendants perform similar calculations for other categories of damages,
   5   and they arrive at a total amount in controversy of between $6,391,911.05 and
   6   $8,024,768.80, which is composed of the following: (1) unpaid minimum wages
   7   ($508,082.42); (2) meal period claim ($979,714.66 to $1,632,857.76); (3) rest
   8   period claim ($979,714.66 to $1,632,857.76); (4) wage statement penalties
   9   ($633,000.00); (5) waiting time penalties ($1,279,322.10); (6) unreimbursed
  10   expenses ($733,695.00); and (7) attorneys’ fees ($1,278,382.21 to
  11   $1,604,953.76).10
  12         On December 10, 2020, Rodriguez filed the instant Motion. In his
  13   Motion, Rodriguez does not dispute that the diversity or amount in controversy
  14   requirements have been met, but, rather, he contends that Defendants failed to
  15   remove this action in a timely manner.11
  16                              III. LEGAL STANDARD
  17         “The removal statutes generally require a party to remove a case within
  18   30 days of receiving the complaint.” Rea v. Michaels Stores Inc., 742 F.3d 1234,
  19   1237 (9th Cir. 2014). “The statutes provide an exception to this rule: ‘if the
  20   case stated by the initial pleading is not removable, a notice of removal may be
  21   filed within 30 days after receipt by the defendant, through service or otherwise,
  22   of a copy of an amended pleading, motion, order or other paper from which it
  23   may first be ascertained that the case is one which is or has become
  24   removable.’” Id. (quoting 28 U.S.C. § 1446(b)(3)) (emphasis in original).
  25
  26
       9
             Id. at 6:16-25 (footnote omitted).
  27   10
             Id. at 11:4-21.
  28   11
             See generally Motion.

                                               -4-
Case 5:20-cv-02365-JWH-SP Document 16 Filed 01/27/21 Page 5 of 7 Page ID #:303




   1         “[N]otice of removability under § 1446(b) is determined through
   2   examination of the four corners of the applicable pleadings, not through
   3   subjective knowledge or a duty to make further inquiry.” Harris v. Bankers Life
   4   & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). “Thus, the first thirty-day
   5   requirement is triggered by defendant’s receipt of an ‘initial pleading’ that
   6   reveals a basis for removal.” Id. “If no ground for removal is evident in that
   7   pleading, . . . the notice of removal may be filed within thirty days after the
   8   defendant receives ‘an amended pleading, motion, order or other paper’ from
   9   which it can be ascertained from the face of the document that removal is
  10   proper.” Id. (citing 28 U.S.C. § 1446(b)) (emphasis added). “[D]efendants
  11   need not make extrapolations or engage in guesswork,” but they must “‘apply a
  12   reasonable amount of intelligence in ascertaining removability.’” Kuxhausen v.
  13   BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013) (quoting
  14   Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 206 (2d Cir. 2001)).
  15         “Once defendant is on notice of removability, the thirty-day period begins
  16   to run.” Harris, 425 F.3d at 697. “[A] defendant who has not lost the right to
  17   remove because of a failure to timely file a notice of removal under § 1446(b)(1)
  18   or (b)(3) may remove to federal court when it discovers, based on its own
  19   investigation, that a case is removable.” Roth v. CHA Hollywood Med. Ctr., L.P.,
  20   720 F.3d 1121, 1123 (9th Cir. 2013).
  21                                   IV. DISCUSSION
  22         The parties do not dispute that the amount in controversy requirement is
  23   met nor that the parties are minimally diverse; they agree that this Court has
  24   subject matter jurisdiction if Defendants’ removal was timely. Rodriguez
  25   contends, however, that Defendants failed to file within the statutory deadline.
  26   See 28 U.S.C. § 1446. As Rodriguez notes, Defendants did not remove the
  27
  28

                                                -5-
Case 5:20-cv-02365-JWH-SP Document 16 Filed 01/27/21 Page 6 of 7 Page ID #:304




   1   action until well after a year had passed from the filing of the Complaint or the
   2   FAC.12
   3         Defendants argue that the 30-day removal clock did not begin to run with
   4   the filing of either the Complaint or the FAC because both were
   5   “indeterminate” regarding the amount in controversy, and Defendants were
   6   therefore “entitled to remove the case ‘at any time.’”13 See Rea, 742 F.3d at
   7   1238 (“as long as the complaint or ‘an amended pleading, motion, order or other
   8   paper’ does not reveal that the case is removable, the 30–day time period never
   9   starts to run and the defendant may remove at any time”); see also Roth, 720
  10   F.3d at 1125 (“even if a defendant could have discovered grounds for
  11   removability through investigation, it does not lose the right to remove because
  12   it did not conduct such an investigation and then file a notice of removal within
  13   thirty days of receiving the indeterminate document”).
  14         Rodriguez responds that the pleadings “provide a basis for Defendants to
  15   ascertain removability.”14 With respect to the amount in controversy,
  16   Rodriguez notes that “the pleadings indicate that there are at least 101 class
  17   members”15 and that the Complaint and the FAC state that “‘Plaintiff’s share
  18   of damages, penalties, and other relief sought in this action does not exceed
  19   $75,000.’”16 According to Rodriguez, Defendants were “on notice” regarding
  20   the amount in controversy because they could have multiplied “$74,999 by 101
  21   class members” to arrive at an amount in controversy of 7,574,899.17
  22
  23
  24   12
             See, e.g., Motion at 1:3-15.
  25   13
             Defs.’ Opp’n to the Motion at 12:1-9 [ECF No. 13].
       14
  26         Motion at 5:17-18.
       15
             Id. at 6:20-21.
  27   16
             Id. at 6:21-23 (quoting Compl. ¶ 1; FAC ¶ 2).
  28   17
             Id. at 6:23-26.

                                               -6-
Case 5:20-cv-02365-JWH-SP Document 16 Filed 01/27/21 Page 7 of 7 Page ID #:305




   1         Rodriguez’s argument does not withstand scrutiny. The pleadings state
   2   that Rodriguez’s share of damages does not exceed $74,999. This allegation
   3   does not provide information regarding other class members’ share of damages,
   4   nor does it preclude Rodriguez’s damages from being substantially less than
   5   $74,999.
   6         The calculations that Defendants perform are significantly more
   7   complicated than “[m]ultiplying figures clearly stated in a complaint.”
   8   Kuxhausen, 707 F.3d at 1140. Rather, Defendants presumably had to research
   9   relevant figures based upon their own information to derive the estimated
  10   amount that they alleged in the Notice of Removal. In adopting its “objective
  11   baseline rule,” the Ninth Circuit sought to avoid “the spectre of inevitable
  12   collateral litigation over whether the pleadings contained a sufficient ‘clue,’
  13   whether defendant had subjective knowledge, or whether defendant conducted
  14   sufficient inquiry.” Harris, 425 F.3d at 697. Because Defendants relied on their
  15   own knowledge and investigation to estimate the amount in controversy, the
  16   Court finds that the removal is timely.
  17                                  V. CONCLUSION
  18         For the foregoing reasons, Rodriguez’s Motion to Remand is DENIED.
  19         IT IS SO ORDERED.
  20
  21   Dated: January 27, 2021
                                                 John W. Holcomb
  22                                             UNITED STATES DISTRICT JUDGE
  23
  24
  25
  26
  27
  28

                                                 -7-
